DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 371 based upon an International Application designating the United States.  However, the claim for priority cannot be based on said application because the subsequent US application was filed more than twenty months thereafter.  Accordingly, the present application is not entitled to the filing date of the PCT/JP application nor the foreign application (JP 2017-203412).  Accordingly, the effective filing date for this application is April 16, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO-YAMAMOTO (WO 2016/203950) in view of Collins (“Vacancy enhanced aggregation of nitrogen in diamond”).1
NOTE:  The US publication 2018/0141818 is used as the translation for WO-YAMAMOTO.  Thus the citations below are taken from the US publication.
	Claim 1:  Yamamoto teaches a synthetic single crystal diamond containing nitrogen atoms at a concentration of 100 to 2000 ppm (US-Yamamoto, page 7, Table 1), which overlaps the claimed range of 600 ppm to 1500 ppm.  Yamamoto does not report the Raman shift difference between the synthetic crystal diamond and that of a type IIa diamond.  Collins teaches that aggregation of nitrogen, which is present only in natural diamonds, can be generated or increased by irradiation and annealing of the crystal diamond (Collins, page 2648, section 4 et seq.).  In light of this teaching of Collins, the POSITA would be motivated to further improve the crystal diamond of Yamamoto with irradiating and annealing process to produce a synthetic diamond that is closely resemble natural diamond as possible.  And as a result, the synthetic diamond of Yamamoto after irradiation and annealing would exhibit the difference in Raman shift within the claimed range.
	Claims 2-3:  As shown in the instant specification, in particular, at page 17, Table 1, irradiation and annealing would necessarily result in a cracking load of at least 10 N and Knoop hardness of at least 95 GPa.  Here, as discussed in claim 1 above, the synthetic crystal diamond of Yamamoto is further irradiated and annealed as taught by Collins, and as a result, the cracking load and Knoop hardness of Yamamoto/Collins are expected to fall within the claimed ranges.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



June 4, 2022


    
        
            
        
            
    

    
        1 Collins article has been provided by Applicant.